                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



BRIAN LILLIE, TRACY LILLIE,            )
ENTERPRISE HOLDINGS                    )
GROUP, LLC, d/b/a COLUBRIS             )
VENTURES, ECREATIVE GROUP,             )
INC., and THREE WIDE MEDIA, LLC,       )
                                       )
           Plaintiffs,                 )
                                       )
     v.                                )            1:20CV905
                                       )
LUIS ALBERTO GUERRA and                )
ALAN JOHN HANKE,                       )
                                       )
           Defendants.                 )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter comes before the court on Defendants’ Motion to

Dismiss, (Doc. 13), for lack of personal jurisdiction.

Defendants also filed a brief in support of their motion, (Doc.

14); Plaintiffs filed a response in opposition, (Doc. 16); and

Defendants filed a reply, (Doc. 17).

     For the reasons stated herein, this court will deny

Defendants’ motion.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.    Factual Background

     A majority of the facts are described here, but additional

relevant facts will be addressed as necessary throughout the




     Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 1 of 21
opinion. According to the Complaint, Plaintiffs are all

residents of North Carolina. (Complaint (“Compl.”) (Doc. 9)

¶¶ 1-4.) Plaintiffs Brian and Tracy Lillie are residents of

Cabarrus County, North Carolina; Plaintiff Enterprise Holdings

Group, LLC (“EHG”) is a North Carolina Limited Liability

Company; Plaintiff eCreative Group, Inc., is an Iowa Corporation

with its principal place of business in Cabarrus County; and

Plaintiff Three Wide Media, LLC, is an Iowa Limited Liability

Company with its principal place of business in Cabarrus County.

(Id.) Defendant Alan John Hanke (“Hanke”) is a resident of

McHenry County, Illinois, and Defendant Luis Alberto Guerra

(“Guerra” or collectively “Defendants”) is a resident of Broward

County, Florida. (Id. ¶¶ 5-6.)

     Plaintiffs allege that EHG and a third party, World

Cryptocurrency Exchange Incorporation (“WCE”), executed an

investment agreement wherein WCE would provide EHG an initial

investment of funds, and EHG would invest those funds. ( Id.

¶ 7.) EHG also executed a profit share agreement which sets

forth compensation for consultants, who are responsible for

bringing investors in the business venture between WCE and EHG.

(Id. ¶ 8.) Defendants were consultants in this business venture.

(Id. ¶ 10.) Plaintiffs allege that through no fault of their




                                  -2-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 2 of 21
own, the goal of this business venture never came to fruition.

(Id. ¶ 20.)

     Plaintiffs contend that after the business venture failed,

Defendants engaged in a variety of extortion tactics to attempt

to recover money Defendants believed Plaintiffs owed them. (Id.

¶¶ 21-22.) According to the Complaint, Defendants filed a false

police report with the Kannapolis Police Department . (Id. ¶ 23.)

Defendants also created websites to publish defamatory

statements about Plaintiffs and their businesses, in addition to

posting on other websites similar statements. (Id. ¶¶ 26-28,

41.) Additionally, Defendants sent Plaintiffs emails throughout

the summer 2019 and fall 2019 wherein Defendants accused

Plaintiffs of fraudulent business practices and threatened

Plaintiffs to pay Defendants. (Id. ¶¶ 29-40.) Moreover,

Defendants sent pictures via text message implying Defendants

were on their way to Plaintiffs, (id. ¶ 52), and sent

threatening text messages to Plaintiffs, (id. ¶¶ 46-53).

     Plaintiffs assert claims of libel per se, libel per quod,

invasion of privacy – appropriation of likeness, intentional

infliction of emotional distress, unfair and deceptive trade

practices, and unjust enrichment. (Id. ¶¶ 58-96.) Plaintiffs

also seek punitive damages. (Id. ¶¶ 97-102.)




                                  -3-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 3 of 21
      B.    Procedural Background

      Plaintiffs originally filed their Complaint on August 31,

2020, in Cabarrus County Superior Court. (Compl. (Doc. 9).) On

October 2, 2020, Defendants filed a Petition for Removal with

this court. (Doc. 1.) This court has jurisdiction pursuant to 28

U.S.C. § 1332. On October 9, 2020, Defendants filed their Motion

to Dismiss for lack of personal jurisdiction. (Doc. 13.)

Plaintiffs responded, (Doc. 16); and Defendants replied,

(Doc. 17). This matter is ripe for adjudication.

II.   STANDARD OF REVIEW

      “Under Rule 12(b)(2), a defendant ‘must affirmatively raise

a personal jurisdiction challenge, but the plaintiff bears the

burden of demonstrating personal jurisdiction at every stage

following such a challenge.’” UMG Recordings, Inc. v. Kurbanov,

963 F.3d 344, 350 (4th Cir. 2020), cert. denied, ____ U.S. ____,

141 S. Ct. 1057 (2021) (quoting Grayson v. Anderson, 816 F.3d

262, 267 (4th Cir. 2016)). At the motion to dismiss stage, all

that is required to survive a motion to dismiss is for the

plaintiff to make a prima facie showing in support of this court

asserting personal jurisdiction. Universal Leather v. Koro AR,

S.A., 773 F.3d 553, 561 (4th Cir. 2014). This court construes

the complaint “in the light most favorable to the plaintiff,

assume[s] credibility, and draw[s] the most favorable inferences

                                    -4-



      Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 4 of 21
for the existence of jurisdiction.” New Wellington Fin. Corp. v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005)

(internal quotation marks omitted) (quoting Combs v. Bakker, 886

F.2d 673, 676 (4th Cir. 1989)).

III. ANALYSIS

     A federal district court may assert personal jurisdiction

over a non-resident defendant when two conditions are met: (1)

the applicable state’s long-arm statute provides a statutory

basis for asserting personal jurisdiction; and (2) the exercise

of personal jurisdiction complies with Fourteenth Amendment due

process requirements. See Christian Sci. Bd. of Dirs. of the

First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 215

(4th Cir. 2001).

     A.   North Carolina’s Long-Arm Statute

     North Carolina’s long-arm statute, N.C. Gen. Stat.

§ 1-75.4(1)d, extends “jurisdiction over nonresident defendants

to the full extent permitted by the Due Process Clause.” Id.

(citation omitted). Defendants do not challenge personal

jurisdiction under North Carolina’s long-arm statute. (Defs.’

Mem. of Law in Supp. of Mot. to Dismiss (“Defs.’ Br.”) (Doc. 14)

at 3-4.) Thus, this court’s sole inquiry is whether personal

jurisdiction is proper under the Due Process Clause. Christian

Sci. Bd. of Dirs., 259 F.3d at 215.

                                  -5-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 5 of 21
     B.   Due Process and Personal Jurisdiction

     The Due Process Clause allows a court to exercise general

or specific jurisdiction over a defendant. General jurisdiction

exists “only when a defendant is ‘essentially at home’ in the

State.” Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., ____

U.S. ____, ____, 141 S. Ct. 1017, 1024 (2021) (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011)). An individual is subject to general jurisdiction in his

place of domicile. Id. (citing Daimler AG v. Bauman, 571 U.S.

117, 137 (2014)). Here, general jurisdiction is inappropriate

because Defendant Hanke is domiciled in Illinois, and Defendant

Guerra is domiciled in Florida. (Compl. (Doc. 9) ¶¶ 5, 6.)

     On the other hand, specific jurisdiction exists when the

plaintiff’s claim arises from the defendant’s contacts with the

forum. See Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 582

U.S. ____, ____, 137 S. Ct. 1773, 1780 (2017) (quoting Daimler,

571 U.S. at 127). Courts use a three-part test to determine

whether the exercise of personal jurisdiction comports with due

process: “(1) the extent to which the defendant purposefully

availed itself of the privilege of conducting activities in the

State; (2) whether the plaintiffs’ claims arise out of those

activities directed at the State; and (3) whether the exercise

of personal jurisdiction would be constitutionally reasonable.”

                                  -6-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 6 of 21
ALS Scan, Inc. v. Digit. Serv. Consultants, Inc., 293 F.3d 707,

712 (4th Cir. 2002) (internal quotation marks omitted). This

court will consider each part in turn.

          1.    Purposeful Availment

     First, the defendant must have purposefully availed himself

of the forum. To determine whether Defendants purposefully

availed themselves of North Carolina, this court asks whether

“the defendant’s conduct and connection with the forum State are

such that he should reasonably anticipate being haled into court

there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297 (1980) (internal citations omitted). “This ‘purposeful

availment’ requirement ensures that a defendant will not be

haled into a jurisdiction solely as a result of ‘random,’

‘fortuitous,’ or ‘attenuated’ contacts.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985) (quoting Keeton v. Hustler

Mag., Inc., 465 U.S 770, 774 (1984)).

     When an out-of-state defendant has acted outside the forum

in a manner that injures a plaintiff within the forum, courts

examine whether “the defendant has intentionally directed his

tortious conduct toward the forum state, knowing that that

conduct would cause harm to a forum resident.” Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 398

(2003) (citing Calder v. Jones, 465 U.S. 783, 789-90 (1984)).

                                  -7-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 7 of 21
     Defendants argue they have not purposefully availed

themselves of North Carolina because their online activity,

emails and text messages sent to Plaintiffs, as well as the

Kannapolis police report, were not directed at North Carolina or

a North Carolina audience. (See Defs.’ Br. (Doc. 14) at 2, 6.)

This court disagrees.

                a.    Electronic Activity

     First, Defendants purposefully availed themselves of North

Carolina through their electronic activity. In ALS Scan, the

Fourth Circuit addressed “when electronic contacts with a State

are sufficient” to exercise personal jurisdiction. 293 F.3d at

713. The Fourth Circuit “adopt[ed] and adapt[ed]” the model

established in Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F.

Supp. 1119 (W.D. Pa. 1997), which created a “sliding scale” for

examining whether electronic contacts give rise to specific

jurisdiction:

     At one end of the spectrum are situations where a
     defendant clearly does business over the Internet. If
     the defendant enters into contracts with residents of
     a foreign jurisdiction that involve the knowing and
     repeated transmission of computer files over the
     Internet, personal jurisdiction is proper. At the
     opposite end are situations where a defendant has
     simply posted information on an Internet Web site
     which is accessible to users in foreign jurisdictions.
     A passive Web site that does little more than make
     information available to those who are interested in
     it is not grounds for the exercise [of] personal
     jurisdiction. The middle ground is occupied by
     interactive Web sites where a user can exchange
                                  -8-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 8 of 21
     information with the host computer. In these cases,
     the exercise of jurisdiction is determined by
     examining the level of interactivity and commercial
     nature of the exchange of information that occurs on
     the Web site.

ALS Scan, 293 F.3d at 713–14 (quoting Zippo, 952 F. Supp. at

1124). Applying Zippo, the Fourth Circuit held:

     [A] State may, consistent with due process, exercise
     judicial power over a person outside of the State when
     that person (1) directs electronic activity into the
     State, (2) with the manifested intent of engaging in
     business or other interactions within the State, and
     (3) that activity creates, in a person within the
     State, a potential cause of action cognizable in the
     State's courts.

Id. at 714.

     According to the Complaint, Defendants purchased several

website domains, including brianlillie.info and

brianlilliescam.com, which included posts about Plaintiffs’

allegedly false business practices and allowed visitors to post

comments. (See Compl. (Doc. 9) ¶ 26.) Defendants also posted

similar accusations about Plaintiffs’ business practices on

other websites. (Id. ¶ 41.) In their Motion to Dismiss,

Defendants argue that there are no allegations that Defendants’

websites and Internet posts were specifically directed at a

North Carolina audience, (Defs.’ Br. (Doc. 14) at 2, 6).

Defendants argue that these posts were “for educational and

informational purposes,” as Defendants’ posts were “to educate

and warn other potential investors, regardless of their
                                  -9-



    Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 9 of 21
location,” and therefore do not subject Defendants to personal

jurisdiction in North Carolina. (Id. at 6-7) (citing Burleson v.

Toback, 391 F. Supp. 2d 401, 414 (M.D.N.C. 2005)).

     Applying the ALS Scan factors to this case, this court

finds that Plaintiffs have made a prima facie showing that

Defendants purposefully availed themselves of North Carolina.

The first ALS Scan factor is met because Defendants directed

electronic activity into North Carolina by posting defamatory

material on websites accessible in North Carolina. (Compl. (Doc.

9) ¶¶ 26-28, 41.) Although the audience for the websites and

posts may have been nationwide, much of the content was aimed

toward North Carolina businesses, North Carolina business

owners, and businesses with a principal place of business in

North Carolina. Plaintiffs allege that Defendants’ very purpose

for this electronic activity was to pressure Plaintiffs into

paying Defendants. (Id. ¶¶ 21, 56.) Assuming the truth of

Plaintiffs’ allegations at this stage of the proceedings,

Plaintiffs have alleged that electronic activity was directed in

North Carolina in order to directly affect North Carolina

business activity.

     Regarding the second ALS Scan factor, this court finds

Plaintiffs have made a prima facie showing that Defendants had a

“manifested intent of engaging in business or other

                                 -10-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 10 of 21
interactions” in North Carolina. 293 F.3d at 714. Although it

does not appear Defendants intended to engage in business in

North Carolina, Defendants’ electronic activity reflects an

intent to discourage Plaintiffs’ investors and customers from

doing business with Plaintiffs, going so far as to include

pictures of Plaintiffs and their addresses. (See e.g., Doc. 15-1

at 4 (“With this complaint we are warning investors and

businesses to be aware of the fraud and deception bei ng

committed by the owner of the companies listed below.”); Doc.

15-3 at 1 (“Brian J Lillie Brian Lillie and Stacy Lillie of

Kannapolis NC and Stacy K Lillie owe us around 800k for the past

two years. Every week they find a new excuse . . . [.]”).)

Additionally, all of Plaintiffs’ businesses have their principal

place of business in North Carolina, (Compl. (Doc. 9) ¶¶ 2 -4),

further indicating Defendants intended to engage in interactions

in North Carolina. See Lostutter v. Olsen, No. 1:16-cv-1098,

2017 WL 3669557, at *8 (M.D.N.C. Aug. 24, 2017) (“In part

because [the plaintiff’s] business was a brick-and-mortar store

located in Kernersville, North Carolina, Defendants’ attempts to

disrupt his business were likely aimed at North Carolina.”).

     The third ALS Scan factor is also met because the

electronic activity created Plaintiffs’ potential causes of

action for libel, invasion of privacy, and intentional

                                 -11-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 11 of 21
infliction of emotional distress, which are cognizable in North

Carolina’s courts. See ALS Scan, 293 F.3d at 714. Therefore,

this court finds Defendants purposefully availed themselves of

North Carolina through their electronic activity.

               b.    Emails and Text Messages

     Second, Defendants purposefully availed themselves of North

Carolina through their emails and text messages to Plaintiffs.

Defendants assert that their text and email communications with

Plaintiffs lack a substantial relationship to North Carolina,

characterizing these communications as “single or sporadic” and

therefore insufficient to establish personal jurisdiction.

(Defs.’ Br. (Doc. 14) at 7.) Defendants concede that they did

contact Plaintiffs – who are North Carolina residents – through

these communications but assert that this was “because of their

preexisting business arrangement” and is therefore not a basis

for personal jurisdiction. (Id. at 9.) In response to

Plaintiffs’ claim that Defendants texted them pictures implying

Defendants had entered North Carolina to carry out their

threats, Defendants argue that “mere physical presence at one

time in the past is insufficient” to establish either general or

specific personal jurisdiction. (Id. at 5.) Defendants maintain

that “[t]here was no purposeful direction of activities at North

Carolina residents.” (Id. at 9.)

                                 -12-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 12 of 21
     The Fourth Circuit has held that emails and text messages

directed at the forum can give rise to specific jurisdiction.

See Universal Leather, 773 F.3d at 562 (holding that personal

jurisdiction was proper where the parties corresponded regularly

via email over the course of two years). Defendants analogize

this case to Consulting Engineers Corp. v. Geometric Ltd., 561

F.3d 273 (4th Cir. 2009), and argue that the emails here are

“sporadic” and “not sufficient to allow the courts to exercise

personal jurisdiction.” (Defs.’ Br. (Doc. 14) at 7.) In

Consulting Eng’rs Corp., the parties exchanged four brief

emails, several telephone conversations, and exchanged draft

non-disclosure agreements. 561 F.3d at 281-82. The Fourth

Circuit declined to assert personal jurisdiction because the

defendant’s contacts with the forum were “too attenuated.” Id.

at 282 (holding that where the defendant did not have any

property, employees, or business in the forum state, the

defendant’s employees had not traveled to the forum state, and

the defendant did not initiate contact with the plaintiff,

personal jurisdiction was inappropriate).

     However, this case is distinguishable from Consulting

Eng’rs Corp. Here, Defendants emailed and texted Plaintiffs

regularly throughout the summer and fall 2019 to persuade

Plaintiffs to pay Defendants. (Compl. (Doc. 9) ¶ 45.) These

                                 -13-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 13 of 21
messages were not sporadic, but rather all contained similar

accusations that Plaintiffs defrauded Defendants and owed money

to Defendants. (See id. ¶¶ 29-40, 45-53.) The Complaint

demonstrates Defendants engaged in a pattern of communications

to Plaintiffs for the purpose of exerting pressure regarding

payment. Defendants also sent messages to Plaintiffs that led

Plaintiffs to believe that Defendants had traveled to North

Carolina on at least one occasion as part of Defendants’ plan to

receive payment from Plaintiffs. (Id. ¶ 52.) This is especially

notable because “whether the defendant made in-person contact

with the resident of the forum in the forum state regarding the

business relationship” is an important factor for determining

personal jurisdiction. Consulting Eng’rs Corp., 561 F.3d at 278.

Although Plaintiffs do not allege that Defendants actually made

in-person contact, the facts alleged in the Complaint give rise

to a reasonable inference that it was Defendants’ intention to

make Plaintiffs believe Defendants were in North Carolina on

their way to Plaintiffs to pressure Plaintiffs into paying

Defendants. (See Compl. (Doc. 9) ¶¶ 21, 54.) Therefore, this

court finds Defendants purposefully availed themselves of North

Carolina through their emails and text messages to Plaintiffs.




                                 -14-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 14 of 21
               c.    Police Report

     Finally, the police report also supports asserting specific

jurisdiction over Defendants. Plaintiffs argue that by filing

the police report seeking “involvement of local North Carolina

law enforcement and/or government officials, . . . Defendants

are primary participants in an alleged wrongdoing intentionally

directed at a North Carolina resident.” (Doc. 16 at 7 (quoting

Calder, 465 U.S. at 790 (internal quotation marks and brackets

omitted).) On the other hand, Defendants compare their actions

to sending a “single email to someone located in North

Carolina,” (Defs.’ Br. (Doc. 14) at 8). However, even a single

contact may be sufficient to assert specific jurisdiction,

“provided that the principle of ‘fair play and substantial

justice’ is not thereby offended.” Carefirst, 334 F.3d at 397

(citing Burger King Corp., 471 U.S. at 477-78).

     Another court in this district has previously addressed

whether reporting a plaintiff to the forum’s law enforcement

authorities can form the basis of specific jurisdiction. In

Lostutter, the plaintiff alleged in support of its libel claim

that the defendants “encouraged online readers to contact North

Carolina authorities to have [the plaintiff] investigated.”

Lostutter, 2017 WL 3669557, at *9. The district court




                                 -15-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 15 of 21
subsequently found specific jurisdiction was appropriate. Id.

at *10.

     Here, Defendants went a step further than the defendants in

Lostutter by actually reporting Plaintiffs to North Carolina

police. (Compl. (Doc. 9) ¶ 23.) Moreover, even if the police

report on its own does not support asserting specific

jurisdiction, the combination of the police report with

Defendants’ other actions described supra support this court’s

finding that Defendants have purposefully availed themselves of

North Carolina. Defendants argue that if this court finds the

police report serves as a basis for personal jurisdiction, the

Complaint against Defendant Guerra should be dismissed because

only Defendant Hanke was involved in the filing of the police

report. (Doc. 17 at 1.) However, Defendant Guerra was involved

in creating the websites and authoring the posts, along with

sending emails and text messages to Plaintiffs. (See Compl.

(Doc. 9) ¶¶ 32-34, 38-41, 46-53.) Thus, even if Defendant Guerra

was not involved in filing the police report, he purposefully

availed himself of North Carolina through his electronic

activity directed at North Carolina. Accordingly, this c ourt

finds Defendants purposefully availed themselves of North

Carolina.




                                 -16-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 16 of 21
          2.   Claims Arising out of Activities Directed at the
               State


     “The second prong of the test for specific jurisdiction —

that the plaintiff’s claims arise out of the activities directed

at the forum — requires that the defendant’s contacts with the

forum state form the basis of the suit.” Consulting Eng’rs

Corp., 561 F.3d at 278-79 (citing Burger King Corp., 471 U.S. at

472; Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 414 (1984)). For specific jurisdiction to apply, there must

be “an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that

takes place in the forum State and is therefore subject to the

State’s regulation.” Goodyear, 564 U.S. at 919 (internal

quotation marks and brackets omitted).

     Defendants concede the Complaint alleges communication with

the Lillies and the Kannapolis Police Department, but Defendants

contend they did not target North Carolina or direc t their

activities at North Carolina residents. (Defs.’ Br. (Doc. 14) at

8-9.) However, Plaintiffs’ claims arise out of Defendants’

conduct toward North Carolina. Plaintiffs’ libel claim and

invasion of privacy claim are based on Defendants’ creation of

websites and publication of statements concerning Plaintiffs’

business. (See Compl. (Doc. 9) ¶¶ 58-76.) Further, Plaintiffs’

                                 -17-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 17 of 21
other claims are based on Defendants’ email and text message

communications with the Lillies and the police report, in

addition to the websites and publications on those websites.

(See id. ¶¶ 77-96.) Thus, assuming the truth of Plaintiffs’

allegations at this stage of the proceedings, Plaintiffs have

alleged sufficient facts showing Plaintiffs’ claims arise out of

Defendants’ conduct in North Carolina. See Helicopteros

Nacionales de Colombia, 466 U.S. at 414 (“When a controversy is

related to or ‘arises out of’ a defendant’s contacts with the

forum, the Court has said that a ‘relationship among the

defendant, the forum, and the litigation’ is the essential

foundation of in personam jurisdiction.”) (quoting Shaffer v.

Heitner, 433 U.S. 186, 204 (1977)).

          3.   Constitutional Reasonableness

     Lastly, specific jurisdiction must be constitutionally

reasonable. Courts consider various factors to determine whether

specific jurisdiction is constitutionally reasonable, including:

     (1) the burden on the defendant of litigating in the
     forum; (2) the interest of the forum state in
     adjudicating the dispute; (3) the plaintiff’s interest
     in obtaining convenient and effective relief; (4) the
     shared interest of the states in obtaining efficient
     resolution of disputes; and (5) the interests of the
     states in furthering substantive social policies.

Consulting Eng’rs Corp., 561 F.3d at 279 (citations omitted).



                                 -18-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 18 of 21
     Defendants argue that each of these factors weighs against

this court exercising jurisdiction. (Defs.’ Br. (Doc. 14) at 9.)

This court will consider each factor in turn.

     First, Defendants argue they are burdened by litigating in

North Carolina because they reside in Illinois and Florida.

(Id.) Although it may be less burdensome for the litigation to

occur in one of Defendants’ states of residence, litigating in

North Carolina must be “‘so gravely difficult and inconvenient’

that [the defendant] unfairly is at a ‘severe disadvantage’ in

comparison to his opponent.” Burger King Corp., 471 U.S. at 478

(quoting M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 18

(1972); McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957)).

This court finds no such severe disadvantage here.

     Second, Defendants argue that because Defendants are not

residents of North Carolina, and two Plaintiffs are businesses

formed in Iowa, North Carolina does not have an interest in

adjudicating the dispute. (Defs.’ Br. (Doc. 14) at 9.) This is

not true. The Lillies live in North Carolina, and the three

business-Plaintiffs’ principal places of business are in North

Carolina. (Compl. (Doc. 9) ¶¶ 1-4.) Thus, North Carolina has a

significant interest in adjudicating this dispute.

     Third, Defendants argue that because the business-

Plaintiffs are sophisticated parties, Plaintiffs’ interest in

                                 -19-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 19 of 21
obtaining relief is less important. (Defs.’ Br. (Doc. 14) at

10.) As mentioned, all Plaintiffs are either residents of North

Carolina or have their principal place of business in North

Carolina. (Compl. (Doc. 9) ¶¶ 1-4.) Thus, litigating in North

Carolina will bring Plaintiffs “convenient and effective

relief,” Consulting Eng’rs Corp., 561 F.3d at 279 (citations

omitted), since this litigation is brought in Plaintiffs’ state

of residence.

     Fourth, Defendants argue that Iowa, Florida, or Illinois

would have a greater interest than North Carolina in

adjudicating the dispute. (Defs.’ Br. (Doc. 14) at 10.)

Defendants offer no further explanation of why those states

would have greater interests. On the facts alleged presently,

North Carolina has a significant interest in adjudicating this

dispute, as Defendants’ actions as alleged in the Complaint

targeted North Carolina residents, allegedly causing damage to

individuals and businesses which are citizens of North Carolina.

(See generally Compl. (Doc. 9).)

     Finally, Defendants argue there is no substantive policy of

North Carolina which would be furthered by this litigation.

(Defs.’ Br. (Doc. 14) at 10.) Regardless of whether North

Carolina policy would be furthered by this litigation, this




                                 -20-



   Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 20 of 21
factor does not change the result: asserting personal

jurisdiction over Defendants is constitutionally reasonable.

       In sum, Defendants failed to show how asserting specific

personal jurisdiction would be constitutionally unreasonable.

Therefore, this court will find that Defendants are subject to

specific personal jurisdiction in North Carolina.

IV.    CONCLUSION

       For the reasons set forth above, this court finds that

Defendants’ Motion to Dismiss for lack of personal jurisdiction,

(Doc. 13), will be DENIED.

       IT IS THEREFORE ORDERED that Defendants’ Motion, (Doc. 13),

is DENIED.

       This the 9th day of September, 2021.



                              _______________________________________
                                    United States District Judge




                                    -21-



      Case 1:20-cv-00905-WO-LPA Document 22 Filed 09/09/21 Page 21 of 21
